Citation Nr: 1534126	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-29 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a neurologic disability of both upper extremities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to October 1988.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Montgomery, Alabama, RO now has jurisdiction over the appeal.  

In September 2012, the Board denied entitlement to service connection for a bilateral lower extremity disability and for a bilateral upper extremity disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court, or, CAVC). 

In a May 2013, the Court vacated the Board's September 2012 decision, and remanded the case to the Board.  The Board remanded the case to the AOJ in February 2014 for additional development; the Board again remanded the appeal in January 2015.

In a September 2014 decision, the AOJ granted service connection for peripheral neuropathy of the left lower extremity as secondary to the Veteran's service-connected lumbar spine degenerative disc disease.  In an April 2015 rating decision, the RO granted service connection for peripheral neuropathy, right lower extremity (sciatic nerve), and assigned a 20 percent initial evaluation.  No claim for service connection for a neurologic disability of either lower extremity is before the Board at this time, nor does the record reflect that the Veteran has disagreed with any aspect of either grant of service connection.

The Veteran submitted a claim for TDIU in December 2014.  That claim was granted in May 2015.  There is no indication in the record that the Veteran has disagreed with any aspect of that grant.  No issue regarding TDIU is before the Board. 

In June 2012, the Veteran testified before the undersigned at a personal hearing.  A transcript of that hearing is associated with the electronic claims file. 

The Veteran's claims file is wholly electronic.  The entire electronic file (Virtual VA and eFolder documents) has been reviewed in preparation for this decision.  


FINDING OF FACT

The weight of the unfavorable service treatment records, post-service VA and non-VA records, and other competent medical evidence establishes that no current upper extremity disability was incurred during or is related to the Veteran's service or any incident thereof; the Veteran's lay statements are of little favorable probative or persuasive value compared to the unfavorable evidence.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral upper extremity neurologic disability are not met.  38 U.S.C.A. §§ 1110, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for neurologic disability of the upper extremities, manifested by disturbances in sensation and by pain.  

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

In addition, for certain chronic diseases, such as organic disease of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this method of establishing service connection is applicable only to diseases listed at 38 C.F.R. § 3.309(a).  As there is no medical opinion as to whether the neurologic disabilities at issue are or are not organic diseases of the nervous system, the Board will address presumptive service connection.

Claim for service connection for right and left upper extremity disability

Service treatment records disclose no complaint regarding either upper extremity or hand.  At the hearing before the Board, the Veteran testified that he had soreness in his wrists when he was in service.  However, there is no notation that he reported this symptom and he does not allege that he sought treatment of wrist pain in service.  The report of the separation examination in May 1988 noted normal clinical evaluation of the upper extremities.  

When the Veteran sought compensation benefits for back and leg disability in 1988, he did not include a claim for service connection for a disability of either upper extremity.  

A January 1989 VA examination reveals that the Veteran did not report upper extremity disability; the examiner who conducted the 1989 VA examination did not note any upper extremity complaint or disorder.  Similarly, the Veteran did not seek service connection for a disability of either upper extremity when he sought compensation for several disorders in 1997.  

Further, examinations and occupational health records for civilian employment at a military facility from 1989 to 2000 disclose no abnormality of either upper extremity.  No complaint regarding an upper extremity, such as wrist soreness, is noted.  

A January 2002 VA outpatient treatment record reflects that the Veteran reported having decreased hand grip, numbness, and tingling for 6 or 7 months.  Clinical records thereafter reflect continued similar complaints of upper extremity symptoms.  Electromyogram (EMG) and nerve conduction studies (NCS) conducted in April 2003 were consistent with sensory neuropathy.  EMG conducted in January 2007 was consistent with bilateral carpal tunnel syndrome and idiopathic peripheral neuropathy.  

March 2007 VA examination of the upper extremities disclosed decreased pinprick bilaterally.  The Veteran reported having numbness in the upper extremities, including in the hands, beginning around 2003.  The examiner noted that the Veteran was being treated for carpal tunnel syndrome, bilaterally, and had been offered use of a brace or surgical repair.  The examiner did not provide an opinion as to etiology of upper extremity neurologic disability.  

The Veteran provided a February 2011 notice from SSA reflecting that he was entitled to monthly disability benefits beginning from August 2010.  Lengthy records from SSA reflect that providers and examiners assigned a diagnosis of bilateral CTS in the upper extremities, but did not assign an etiology for that diagnosis.  

The report of an April 2014 VA examination reflects that the examiner concluded that the Veteran's EMG testing and nerve conduction study testing (NCS) disclosed sensory-motor neuropathy of the right upper extremity.  The examiner concluded that the Veteran's right upper extremity symptoms were due solely to neuropathy and were not etiologically related to or aggravated by a service-connected lumbar disability, because the upper extremities were superior to the level of the spine affected by the service-connected lumbosacral disability. 

On VA examination conducted in April 2014, the examiner concluded that the Veteran's sensory-motor neuropathy of the upper extremities bilaterally was unrelated to the service-connected lumbar disability.  In its January 2015 remand, the Board directed that additional medical opinion be obtained to address whether the Veteran's upper extremity neurologic disability was etiologically related to or the result of his service, separate from the service-connected lumbar disability.

In a March 2015 VA examination, the examiner noted that the Veteran had ongoing upper extremity complaints for about 10 years.  The examiner opined that it was "less than likely" than any neurological disorder of either upper extremity had onset during, or was caused by his active service.  In particular, the examiner noted that there was no evidence in the service treatment records to indicate the Veteran had any upper extremity (UE) condition during service.

Analysis

There is no notation in the service treatment records that the Veteran complained of any symptom of either hand, wrist, or upper extremity in service.  

The report of VA examination conducted in January 1989 reflects that the Veteran reported a history of a back injury in service in 1983, and reported pain in both legs.  The Veteran did not report hand pain or numbness, wrist soreness, or other upper extremity complaint.  The examiner did not note any abnormality or complaint regarding the upper extremities.  The Veteran could reasonably be expected to report symptoms present at the time of the January 1989 VA examination, as well as to seek service connection for such symptoms, if present.  The lack of any reference to an upper extremity in the claim for service connection or during the VA examination is unfavorable to the Veteran's claim that he incurred a chronic nervous system disability or upper extremity disorder in service or within one year following service.  

Because the Veteran's employment clinical records for the period from 1989 to 2001 disclose no notation of abnormality of an upper extremity, injury of a hand or an upper extremity, complaint of wrist soreness, or other upper extremity complaint, those records are unfavorable to the Veteran's claim for service connection for an upper extremity disability.  The Veteran's employment began in 1989, less than one year after the Veteran's service separation.  Therefore, the absence of any notation regarding the hands, wrists, or upper extremities in these records (while citing to other problems) is very probative evidence to establish that the Veteran did not manifest a chronic neurologic disability or chronic organic disease of the nervous system within the one-year period allowed for a presumption of service connection.  

Beyond the above, the Veteran did not seek compensation for a disability of either hand, wrist, or upper extremity when he sought service connection for several disorders in 1997, nor do the clinical or other records initially obtained with respect to the 1997 claims for service connection disclose complaints or diagnosis of an upper extremity disorder.  However, clinical records beginning in 2002, nearly 15 years after the Veteran's 1988 service separation, establish that the Veteran began reporting symptoms affecting the hands, wrists, and upper extremities.  

Of particular significance in the 2002 VA clinical records is the notation that the symptoms began about six or seven months prior to the initial request to a provider to evaluate the symptoms, providing more evidence against this claim.
 
Post-service treatment for symptoms in the bilateral upper extremities is shown from 2002 to the present.  The evidence also reflects consistent diagnosis of carpal tunnel syndrome beginning about a year after the Veteran's initial report of pain.  However, although several providers treated and evaluated the Veteran's bilateral carpal tunnel syndrome, no provider linked that disorder to the Veteran's service or to a disability for which service connection was in effect.  

The examiners who conducted the 2014 and 2015 VA examinations specifically opined that the Veteran's current carpal tunnel syndrome was less than likely linked to his service, or to any incident thereof, to include a lumbar injury for which service connection was granted.  

The examiners expressed specific medical rationale for the opinion that upper extremity neurologic disability was not related to the Veteran's service-connected lumbar disability, because the nerves to the upper extremities are anatomically above the portion of the spine affected in the Veteran's case.  One examiner expressed a specific rationale for declining to find that upper extremity peripheral neuropathy was related to the Veteran's service or service-connected back disability because radiculopathy was not shown in the upper extremities on diagnostic examination, and back disability does not result in peripheral neuropathy in the absence of radiculopathy.  The 2014 and 2015 VA examination reports are probative, address each contention raised by the Veteran or in the prior Remands, and are persuasive evidence against the Veteran's appeal.  

The only evidence supporting the Veteran's claim for service connection for upper extremity neurologic disability is lay evidence provided by the Veteran.  Such lay evidence may support a claim of service connection, where a Veteran provides lay observations which are subsequently considered in the assignment of a medical diagnosis.  In this case, however, the Veteran is unable to observe through the senses the location of the spine resulting in neurologic pain.  The association of pain in a specific location to nerves in a particular area of the back requires medical knowledge and use of diagnostic tests.  The Veteran's lay contention that his complaints of lumbar pain beginning in service are related to an upper extremity disorder are of little favorable weight or persuasive value in comparison to the medical opinions.  The Veteran simply does not have the medical knowledge to associate this problem with his back disability.    

A claimant may establish a link between service and a particular chronic disorder listed in 38 C.F.R. § 3.309(b) through lay evidence of continuity of symptoms.  In this case, however, the absence of a report of any symptoms associated with a current neurologic disorder during the Veteran's service, at VA examination proximate to service, or in occupational records covering slightly more than the first 10 years after the Veteran's 1988 service separation, is highly probative evidence against the claim that he has had this problem since service.  Moreover, the records since 2002 which address complaints of upper extremity symptoms are unfavorable to a finding that symptome of neurologic disability or carpal tunnel syndrome were present prior to 2001.  The evidence is unfavorable to a finding that the Veteran's upper extremity symptoms are linked to his service by continuity of symptoms.  The best evidence in this case, including some of the Veteran's own actions, provides particularly negative evidence against the contention that this problem has existed since service.  

In summary, the Veteran has presented lay statements and testimony which are favorable to his claim, but the probative value and persuasive weight of this lay evidence is overwhelmed by the unfavorable evidence in the service treatment records, in the 1988 and 1997 claims for service connection for disabilities unrelated to the upper extremities, and the VA examination proximate to service in 1989.  Moreover, occupational records stretching for more than a decade after the Veteran's service separation are unfavorable to the claim.  Each clinical opinion addressing the etiology of the Veteran's current upper extremity disabilities is unfavorable to the claim.  The evidence is overwhelmingly against the claim, and the lay evidence and testimony by the Veteran is of too little probative and persuasive value to raise a reasonable doubt that a current upper extremity neurologic disorder may be linked to the Veteran's service, may be presumed related to the Veteran's service, or results from the Veteran's service or any incident thereof.  The appeal for service connection must be denied.  

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran was first notified of the evidence required to substantiate the claim for service connection addressed in this appeal by a letter issued in November 2006.  Additional information has been provided by a statement of the case (SOC), two supplemental SOCs, Board decisions and Remands dated in 2012. 2014, and 2015, and communications related to the Veteran's appeal to the CAVC.  

Beyond the above, the Veteran has been represented throughout the more than 8 years of the pendency of this appeal.  The Veteran has not identified any prejudice to him related to lack of notice, nor does the record raise an indication of a notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional action to provide notice is required.  

Service treatment records are associated with the electronic claims file.  The Veteran has been afforded VA examinations, most recently in 2014 and in 2105, to determine the onset and etiology of the disability at issue.  The Veteran's SSA disability benefits application and records considered by SSA in awarding that benefit have been obtained.  Those records include private medical records and opinions.  VA clinical records are associated with the claims file.  The Veteran and his representative have not identified any additional evidence which should be obtained before the claim is adjudicated.  It is clear that the Veteran has had an opportunity to participate fully and meaningfully in the attempt to substantiate his claim.

The Veteran has testified before the Board.  The Veterans Law Judge (VLJ) who conducts a hearing before the Board has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  The Veteran's representative and the undersigned asked questions designed to elicit any available information which might assist the Veteran to substantiate his service connection claim.  Each duty to the Veteran was met during the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development of this appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of this appeal would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal for service connection for a neurologic disability of both upper extremities is denied. 




____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


